         Case 5:18-cv-00371-TES Document 17 Filed 05/30/19 Page 1 of 7



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


MARY URQUHART,

       Plaintiff,

v.                                                    CIVIL ACTION NO.
                                                       5:18-cv-00371-TES
CREDIT BUREAU OF NAPA COUNTY,
INC. d/b/a CHASE RECEIVABLES,

       Defendant.


      ORDER GRANTING MOTION FOR JUDGMENT ON THE PLEADINGS



      Plaintiff Mary Urquhart incurred a consumer debt for some unspecified purpose.

See [Doc. 1, at ¶ 19]. She defaulted on this debt and her creditor transferred it to

Defendant Credit Bureau of Napa County for collection. See [Id. at ¶¶ 21 & 22]. Defendant

then sent Plaintiff a collection letter with the following language in compliance with 15

U.S.C. § 1692g(a):

      Unless you notify this office within 30 days after receiving this notice that
      you dispute the validity of this debt, or any portion thereof, this office will
      assume this debt is valid. If you notify this office in writing within 30 days
      from receiving this notice that you dispute the validity of this debt, or any
      portion thereof, this office will obtain verification of the debt or obtain a
      copy of a judgment and mail you a copy of such judgment or verification.
      If you request of this office in writing within 30 days after receiving this
      notice, this office will provide you with the name and address of the
      original creditor, if different from the current creditor.
         Case 5:18-cv-00371-TES Document 17 Filed 05/30/19 Page 2 of 7



[Doc. 1, at ¶ 25]. So far so good. The trouble starts—at least in Plaintiff’s view—right after

this paragraph, where Defendant goes on to state that:

       If you would like to submit a dispute you can call us at 877- 256-2510 or
       send it by mail to:

                               CHASE RECEIVABLES
                                1247 BROADWAY
                              SONOMA CA 95476-7503
                                   877-256-2510

[Id.] (formatting in original). Plaintiff believes that the letter’s “submit a dispute statement

overshadows the notice provided pursuant to [§] 1692g” because it “has the propensity

to cause unsophisticated consumers . . . to call with a dispute rather than properly mailing

a written dispute.” [Id. at ¶¶ 28 & 29]. Consequently, Plaintiff initiated this action,

alleging that Defendant violated the Fair Debt Collection Practices Act, 15 U.S.C. § 1692

et seq. (hereinafter “FDCPA”); the Georgia Fair Business Practices Act, O.C.G.A. § 10-1-

390 et seq.; and the Georgia Unfair or Deceptive Practices Toward the Elderly Act,

O.C.G.A. § 10-1-850 et seq. See [Id. at ¶¶ 24–54]. Defendant responded to Plaintiff’s

Complaint by filing the instant Motion for Judgment on the Pleadings [Doc. 9] in which

it challenges Plaintiff’s assertion that the “submit a dispute” statement overshadowed the

letter’s 15 U.S.C. § 1692g notice. The Court agrees with Defendant that the “submit a

dispute” statement did not overshadow the letter’s § 1692g notice; therefore, the Court

GRANTS Defendant’s Motion for Judgment on the Pleadings [Doc. 9] and DISMISSES

Plaintiff’s Complaint [Doc. 1] with prejudice.


                                               2
         Case 5:18-cv-00371-TES Document 17 Filed 05/30/19 Page 3 of 7



                                STANDARD OF REVIEW

       “After the pleadings are closed—but early enough not to delay trial—a party may

move for judgment on the pleadings.” Fed. R. Civ. P. 12(c). The Court reviews a motion

for judgment on the pleadings in the same way it reviews a motion to dismiss under

Federal Rule of Civil Procedure 12(b)(6). See Sun Life Assurance Co. of Can. v. Imperial

Premium Fin., LLC, 904 F.3d 1197, 1207 (11th Cir. 2018) (“The standards for reviewing

decisions on motions to dismiss and motions for judgment on the pleadings are the same:

whether the count stated a claim for relief.”) (internal quotations omitted). Consequently,

the Court will grant a defendant’s motion for judgment on the pleadings if the facts a

plaintiff alleges cannot support a claim for relief. See Horsley v. Feldt, 304 F.3d 1125, 1131

(11th Cir. 2002).

                                       DISCUSSION

       The facts in this case are not really in dispute. Instead, the dispute here centers on

whether the “submit a dispute” statement in Defendant’s collection letter, as a matter of

law, “overshadowed” the § 1692g(a) notice provided in the same letter. The Court finds

that it did not. Under § 1692g(a), a debt collector must, within five days of the “initial

communication” with a debtor, send a written notice to the debtor regarding various

rights she has to verify and dispute the amount owed. See 15 U.S.C. § 1692g(a). Following,

this notice, a debt collector may not, for thirty days, engage in any “collection activity” or

“communication” that “overshadows or [is] inconsistent with the disclosure of the


                                              3
         Case 5:18-cv-00371-TES Document 17 Filed 05/30/19 Page 4 of 7



consumer’s right[s]” under § 1692g(a). 15 U.S.C. § 1692g(b). To determine whether a

communication or collection activity overshadows the debt collector’s § 1692g(a) notice,

the Court applies the “least sophisticated consumer” standard. See Jeter v. Credit Bureau,

Inc., 760 F.2d 1168, 1177 n.11 (11th Cir. 1985). Applying the “least sophisticated

consumer” standard, the Court assumes that the consumer “possesses a rudimentary

amount of information about the world and a willingness to read a collection notice with

some care.” LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1194 (11th Cir. 2010) (quoting

Clomon v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993)).

       So when does a debt collector’s conduct or communication overshadow a §

1692g(a) notice? Unfortunately, the Eleventh Circuit has never applied this standard, but

other courts have. For example, in McCray v. Deitsch and Wright P.C., the Court held that

       [a]n unqualified demand that a consumer pay a debt prior to the expiration
       of the thirty-day validation period – that is, such a demand without any
       language explaining that the demand does not trump the consumer's right
       to, within thirty days, dispute the debt or request the name and address of
       the original creditor – overshadows and is inconsistent with a consumer's
       statutory rights and violates Section 1692g(b).

356 F. Supp. 3d 1358, 1362 (M.D. Fla. 2019). Another court found that a debt collector

overshadowed its § 1692g(a) notice when it served the notice along with a court summons

and foreclosure complaint that required the consumer to respond within the thirty-day

verification period provided by § 1692g(a). See In re Martinez, 271 B.R. 696 (S.D. Fla. 2001). 1


1And, in perhaps the most helpful case for Plaintiff, the Third Circuit Court of Appeals
held that, despite a collection letter’s compliance with § 1692g(a), the notice it provided
                                               4
         Case 5:18-cv-00371-TES Document 17 Filed 05/30/19 Page 5 of 7



       In this case, Plaintiff takes issue with the way Defendant “arranged” the collection

letter. Specifically, she argues that

       The first paragraph notifies the consumer of the particular rights and
       obligations due to the consumer if a dispute is submitted in writing. This
       notice is immediately followed, however, by an invitation to submit a
       dispute orally or in writing, creating the impression that the dispute
       described in the preceding paragraph—and the rights it invokes—may be
       submitted orally or in writing.

[Doc. 10, at p. 7]. But the Court disagrees. The letter’s § 1692g(a) notice begins by



was overshadowed by the letter’s instruction to the debtor to “please call” if the debtor
disputed the amount or validity of the debt. See Caprio v. Healthcare Revenue Recovery Grp.,
LLC, 709 F.3d 142, 150–51 (3d Cir. 2013). The Court in Caprio concluded that the “please
call” language in the collection letter could create an inaccurate impression in the least
sophisticated consumer that he could dispute the validity of the debt over the phone
rather than in writing. See id.
        But unlike the Third Circuit, the trend in the Eleventh Circuit is to allow a debtor
to dispute the validity of a debt in writing or orally—a fact Plaintiff concedes. See, e.g.,
Higgins v. Quality Recovery Servs., Inc., No. 1:17-cv-2581-WSD-JSA, 2018 WL 1840200, at *6
(N.D. Ga. Feb. 13, 2018) (citing Camacho v. Bridgeport Fin. Inc., 430 F.3d 1078, 1082 (9th Cir.
2005); Hooks v. Forman, Holt, Eliades & Ravin, LLC, 717 F.3d 282, 286 (2d Cir. 2013); Clark v.
Absolute Collection Serv., Inc., 741 F.3d 487, 491 (4th Cir. 2014)). See also [Doc. 10, at p. 6]
(acknowledging that disputes may be submitted orally or in writing). Consequently, the
“please call” language, without more, could not create an inaccurate impression as to the
debtor’s rights in this Circuit or any other circuit that allows a debtor to submit a dispute
orally. In fact, the opposite seems true. After all, if Defendant only presented the option
to submit a dispute in writing, that could create an inaccurate impression in the least
sophisticated consumer that this was the only means available to him to dispute the
validity of the debt. See Balke v. Alliance One Receivables Mgmt., Inc., 16-cv-
5624(ADS)(AKT), 2017 WL 2634653, at *7 (E.D.N.Y. June 19, 2017)(“[A]lthough the
Collection Letter did not explicitly state that the Plaintiff could only dispute the debt in
writing, from the perspective of the least sophisticated consumer, the inclusion of a
mailing address to which ‘all correspondence for this account should be mailed’
introduces enough uncertainty regarding the permissible methods of disputing the debt
to state a plausible claim for relief under the statute.”).

                                               5
         Case 5:18-cv-00371-TES Document 17 Filed 05/30/19 Page 6 of 7



informing Plaintiff that she need only “notify” Defendant if she disputed the validity of

the debt. The parties agree that she could have done this either orally or in writing. Then,

the letter transitions to more specific requirements (that Plaintiff submit her dispute in

writing) to invoke enhanced rights (verification of the debt and information regarding

the original creditor). That the letter then provided information to Plaintiff on how to

submit a dispute orally or in writing does not contradict or even make less clear the fact

that she could only invoke certain rights in writing. See Ehrich v. I.C. Sys., Inc., 681 F. Supp.

2d 265, 271 (E.D.N.Y. 2010) (“[W]hen a debt collection letter unambiguously provides the

required FDCPA notice and merely supplements it with a phone number, there is no §

1692g violation.”). Any reading to the contrary is plainly unreasonable. See LeBlanc, 601

F.3d at 1194 (noting that a debt collector is not liable for “bizarre or idiosyncratic

interpretations of collection notices”). See also Miller v. Wolpoff & Abramson, L.L.P., 321

F.3d 292, 310 (2d Cir. 2003) (holding that collection letter did not violate FDCPA where it

clearly stated that debtor’s request for validation must be in writing, despite subsequent

instruction to “call if appropriate.”).

       And nothing in the collection letter indicates that Defendant was attempting to

coax Plaintiff to forgo her validation rights by submitting a dispute orally. Defendant’s

phone number was not emphasized by the use of a different font or otherwise formatted

so as to make submitting an oral dispute a more attractive option. See Ehrich, 681 F. Supp.

2d at 272 (“As long as no emphasis is placed on the phone number in any way and ‘the


                                               6
         Case 5:18-cv-00371-TES Document 17 Filed 05/30/19 Page 7 of 7



text . . . is uniformly presented in ordinary, same size font,’ then the phone number is not

overshadowing.”)(quoting Terran v. Kaplan, 109 F.3d 1428, 1434 (9th Cir. 1997)). True, the

option of submitting an oral dispute is the first option presented in the disputed sentence,

but so what? Obviously, one of the options must be presented first as Defendant can

hardly be expected to present them simultaneously. Besides, Defendant presents the

option of submitting a written dispute in the very same sentence and more than makes

up for the ordering of the options by formatting its mailing address in all capital letters

and block spacing.

                                     CONCLUSION

       In short, the Court is simply not persuaded that the least sophisticated consumer

would have been confused about how to invoke her rights under § 1692g(a). The letter is

clear: these rights must be invoked in writing and the inclusion of a telephone address

close to the § 1692g(a) notice does nothing to change this. The Court, therefore, GRANTS

Defendant’s Motion for Judgment on the Pleadings [Doc. 9] and DISMISSES Plaintiff’s

Complaint [Doc. 1] with prejudice.

       SO ORDERED this 30th day of May, 2019.




                                                 S/ Tilman E. Self, III
                                                 TILMAN E. SELF, III, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             7
